Motion for permission to proceed as a poor person granted, provided appeal has been timely taken. The appeal may be perfected *523upon one typewritten copy of the record and five typewritten copies of the brief, Frank R, Bell, Esq., Groton, New York, assigned, upon his consent, to represent appellant upon this appeal. The application for an order directing the County Clerk of Tompkins County to furnish appellant’s counsel, without charge, a transcript of the stenographic minutes of the entire proceedings of the trial is referred to the County Court of Tompkins County for disposition (Code Grim. Pro., § 456). Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.